Citation Nr: 0830930	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-24 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 until 
January 1998.   
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.

This case was previously before the Board in March 2008 when 
the claim was reopened and remanded for further development.  
It is now ready for disposition.


FINDINGS OF FACT

1.  Service treatment records show treatment for low back 
pain following a September 1994 motor vehicle accident, 
treatment for low back pain following a May 1995 motor 
vehicle accident, and treatment for low back pain associated 
with gynecological and  gastrointestinal issues, but do not 
indicate that any chronic low back disorder resulted.

2.  A chronic low back disorder was not shown for over 
several years following separation from service.  

3.  The competent evidence does not demonstrate that the 
veteran's current chronic low back disorder is causally 
related to active service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
a chronic low back disorder. The service treatment records 
reflect that she sought treatment for low back pain on 
various occasions during service.  Specifically, she sought 
treatment for low back pain following a September 1994 motor 
vehicle accident, and again following another motor vehicle 
accident in May 1995.  She also sought treatment on various 
occasions in 1994, 1996, and 1997 for low back pain 
associated with gynecological and gastrointestinal issues.  

In November 1997, just shortly prior to discharge, the 
veteran underwent a separation examination which noted that 
her spine and other musculoskeletal function was normal. 
Additionally, she indicated in a report of medical history 
taken at that time that she did not have, nor did she ever 
have, recurrent low back pain. Although the Board 
acknowledges that she sought treatment for low back pain at 
various occasions during service, based on the separation 
examination, a chronic back disorder was not shown in 
service. 

Next, post-service evidence does not reflect complaints or 
treatment for a chronic low back disorder until June 2003, 
over five years following the veteran's separation from 
service.  Specifically, in a June 2003 private treatment 
record, she reported a three week history of severe localized 
back pain which had occurred when she was changing to take a 
shower.  The pain had become progressively worse.

As part of the private medical work-up, the veteran related 
that her activities were not limited prior to the injury.  As 
to a past medical history, she denied any illnesses except 
for the present problems.  After an attempt at conservation 
treatment, she underwent a lumbar fusion in September 2003.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1998) and initial 
reported symptoms related to a low back disorder in 2003 
(nearly a 5-year gap).  Furthermore, when she sought to 
establish medical care in June 2003, she did not report that 
her low back symptomatology was related to an in-service 
injury but rather attributed it to an acute event of several 
weeks' duration.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, the Board has considered the veteran's statements and 
the statements of her friend, that her low back problems 
began while she was in active duty. In this regard, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in an October 2004 statement in support 
of her claim that she had been complaining of problems for 
years since joining the military and that her low back 
problems started at Fort Hood, Texas, when she was in a car 
accident with her platoon sergeant.  She additionally stated 
in her August 2005 substantive appeal that "when I left the 
military, my back was not hurting severely on the day of my 
examination. After years of therapy and treatment, I always 
had pain in my lower back. Over the years, the pain started 
getting worse." 

In addition to the veteran's contention that her chronic low 
back disorder began in service, a statement from a fellow 
service member described that the veteran's chronic low back 
problems began when she fell off a 5 ton truck during 
service.  The Board notes that a review of the service 
treatment records confirms that she fell off truck in January 
1995; however, at the time she sought treatment only for arm, 
hip and knee pain, not back problems.

The Board has weighed the statements of the veteran and her 
friend against the absence of documented complaints or 
treatment for several years following active duty discharge 
and finds their more current recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits as less probative.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through her statements or the statements of her 
friend.  

Moreover, the competent evidence does not otherwise show that 
the veteran's currently-diagnosed chronic low back disorder 
is causally related to active service.  Specifically, the 
examiner in an April 2008 VA examination noted that:

it is not possible to say without resort 
to mere speculation whether the veteran's 
current chronic low back condition is 
causally related to military service . . 
. it is clear the veteran had traumas to 
her low back during military service, 
however, at separation, there did not 
appear to be any chronicity of the low 
back complaints or condition as noted by 
the lack of a final low back diagnosis at 
separation. There is an absence of 
medical information from 1997-2003 . . . 
without interval data it is not possible 
to extrapolate a relationship without 
speculation.

Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Next, the Board has also considered the statements of the 
veteran and her friend asserting a relationship between her 
currently-diagnosed chronic low back disorder and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and her friend are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements and 
those of her friend.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
chronic low back disorder.  However, given the lack of a 
chronic low back disorder noted in service, the absence of 
identified symptomatology for several years after discharge 
(associated with an acute post-service incident), and no 
medical nexus between the veteran's current complaints and 
active duty, the Board finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the claim, the Board is unable to 
grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.
With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal prior to the transfer and certification 
of her case to the Board.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further the veteran submitted private treatment records.  
Additionally, a specific VA medical opinion pertinent to the 
issue on appeal was obtained in April 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


